DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-13, and 15-23 are allowed in view of the applicant’s arguments/amendments filed 2/11/22.
Patentability seen in but not limited to:
In regards to Claim 1, Provancher (US 2020/0269130) teaches an adapter for aligning virtual reality (VR) hand controllers, comprising: a first end configured to secure a VR hand controller in a fixed alignment with a longitudinal axis of the adapter and an alignment post extending outward from an end surface of the first end; a second end comprising an alignment recess extending inward from an end surface of the second end and sized for insertion of the alignment post into the alignment recess; and one or more cross members connecting the first end to the second end of the adapter, where the longitudinal axis extends through a center of the alignment post and a center of the alignment recess; where the alignment post is configured to mechanically couple the first end of the adapter to a second end of another adapter by engagement with an alignment recess of the other adapter, the alignment recess of the other adapter extending inward from an end surface of the second end of the other adapter and sized for insertion of the alignment post into the alignment recess of the other adapter.  Chong 
Provancher and/or Chong, alone or in combination, fail to teach an alignment post extending outward from an end surface of the first end away from the controller recess, the alignment post comprising a securing tab extending radially outward from a side at a distal end of the alignment post; the alignment recess comprising an insertion channel extending along an inner side of the alignment recess from the end surface of the second end, the insertion channel parallel to the longitudinal axis of the adapter, and a locking groove extending around at least a portion of a circumference of the alignment recess and intersecting with the insertion channel, the locking groove perpendicular to the insertion channel; and the alignment recess of the other adapter comprising an insertion channel extending along an inner side of the alignment recess of the other adapter from the end surface of the second end of the other adapter, the insertion channel of the other adapter parallel to a longitudinal axis of the other adapter, and a locking groove of the other adapter extending around at least a portion of a circumference of the alignment recess of the other adapter and intersecting with the insertion channel of the other adapter, the locking groove of the other adapter perpendicular to the insertion channel of the other adapter, where engagement of the securing tab of the adapter in the locking groove of the other adapter via the insertion channel of the other adapter, the mechanical coupling mechanically couples the adaptors thereby providing temporal axial alignment of the adapters.
In regards to Claim 10, Provancher (US 2020/0269130) teaches an adapter for aligning virtual reality (VR) hand controllers, comprising: a first end configured to secure a VR hand controller in a fixed alignment with a longitudinal axis of the adapter and an alignment recess extending inward from an end surface of the first end; a second end comprising an alignment post extending outward from an end surface of the second end and sized for insertion into the alignment recess; and one or more cross members connecting the first end to the second end of the adapter, where the longitudinal axis extends through a center of the alignment post and a center of the alignment recess; where the alignment post is configured to mechanically couple the second end of the adapter to a first end of another adapter by engagement with an alignment recess of the other adapter, the alignment recess of the other adapter extending inward from an end surface of the first end of the other adapter and sized for insertion of the alignment post into the alignment recess of the other adapter.  Chong (US 2011/0053690) teaches a type of adapter including a first end comprising a controller recess configured to secure a corresponding VR hand controller in a fixed alignment with a longitudinal axis of the adapter.
Provancher and/or Chong, alone or in combination, fail to teach the alignment recess comprising an insertion channel extending along an inner side of the alignment recess from the end surface of the first end, the insertion channel parallel to the longitudinal axis of the adapter, and a locking groove extending around at least a portion of a circumference of the alignment recess and intersecting with the insertion channel, the locking groove perpendicular to the insertion channel; the alignment post comprising a securing tab extending radially outward from a side at a distal end of the 
In regards to Claim 16, Provancher (US 2020/0269130) teaches a system for virtual reality (VR) hand controller alignment, comprising: a first adapter comprising a first end, a second end and one or more cross members connecting the first and second ends of the first adapter, the first end comprising a controller recess configured to secure a first VR hand controller in a fixed alignment with a longitudinal axis of the first adapter; a second adapter comprising a first end, a second end and one or more cross members connecting the first and second ends of the second adapter, the first end configured to secure a second VR hand controller in a fixed alignment with a longitudinal axis of the second adapter; and the first adapter mechanically coupled to the second adapter in a fixed temporal orientation via a post coupling assembly installed in the first end or the second end of the first adapter and a recess coupling assembly installed in the first end or the second end of the second adapter, the post coupling 
Provancher and/or Chong, alone or in combination, fail to teach wherein: the first end of the first adapter comprises the post coupling assembly including an alignment post extending outward from an end surface of the first end away from the controller recess, the alignment post comprising a securing tab extending radially outward from a side at a distal end of the alignment post; and the alignment recess of the second end of the second adapter comprising an insertion channel extending along an inner side of the alignment recess from the end surface of the second end, the insertion channel parallel to the longitudinal axis of the second adapter, and a locking groove extending around at least a portion of a circumference of the alignment recess and intersecting with the insertion channel, the locking groove perpendicular to the insertion channel.
In regards to Claim 18, Provancher (US 2020/0269130) teaches a system for virtual reality (VR) hand controller alignment, comprising: a first adapter comprising a first end, a second end and one or more cross members connecting the first and second ends of the first adapter, the first end comprising a controller recess configured to secure a first VR hand controller in a fixed alignment with a longitudinal axis of the first adapter; a second adapter comprising a first end, a second end and one or more cross members connecting the first and second ends of the second adapter, the first end 
Provancher and/or Chong, alone or in combination, fail to teach wherein: the second end of the first adapter comprises the post coupling assembly including an alignment post extending outward from an end surface of the second end away from the controller recess, the alignment post comprising a securing tab extending radially outward from a side at a distal end of the alignment post; and the alignment recess of the first end of the second adapter comprising an insertion channel extending along an inner side of the alignment recess from the end surface of the first end, the insertion channel parallel to the longitudinal axis of the second adapter, and a locking groove extending around at least a portion of a circumference of the alignment recess and intersecting with the insertion channel, the locking groove perpendicular to the insertion channel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715